DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on October 4, 2022.
Claims 1-3 and 5-20 are pending in this action. Claims 1 and 11 have been amended. Claim 4 has been canceled. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US 2019/0013019) in view of Li et al. (CN 110032354 A).
As per claim 1, Lawrence discloses, a method of operating a voice assistant activation system, the voice assistant activation system comprising a microphone, a first voice assistant module, and a second voice assistant module (Fig. 1), the method comprising: 
receiving, via the microphone, a voice input (Paragraph 0010, microphone); 
transmitting the voice input 
transmitting the voice input 
activating the first voice assistant module when the voice input comprises a first keyword (Paragraph 0010, activated, key phrase); and 
activating the second voice assistant module when the voice input comprises a second keyword (Paragraph 0010, activated, key phrase). 
Lawrence does not explicitly discloses, a first and a second virtual microphone, and wherein the microphone simultaneously sends the voice input to both the first virtual microphone and the second virtual microphone. Li discloses, a first and a second virtual microphone (Fig. 2, MIC), and wherein the microphone simultaneously sends the voice input to both the first virtual microphone and the second virtual microphone (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lawrence by including a first and a second virtual microphone, and wherein the microphone simultaneously sends the voice input to both the first virtual microphone and the second virtual microphone as taught by Li for the advantage of the method in hardware abstraction layer simulating the plurality of virtual microphones, each virtual microphone share a single physical microphone data, the purpose of realizing multipole application programs simultaneously using one microphone, overcome the limitation of hardware (Abstract).

As per claim 2, Lawrence discloses, wherein the first and second voice assistant modules are software programs implemented by a controller of an appliance (Paragraph 0008, a virtual assistant may be a software agent that runs on a variety of platform), and Lawrence does not explicitly disclose, but Li discloses, wherein the first virtual microphone and the second virtual microphone are software programs designed to receive the voice input from the microphone and transmit the voice input to each of the first and second voice assistant modules (Abstract).  

As per claim 3, Lawrence discloses, wherein the first voice assistant module is different from the second voice assistant module (Fig. 1).  

As per claim 5, Lawrence does not disclose, but Li discloses, wherein the first virtual microphone comprises a first virtual interface receiving and distributing a duplicated output of the microphone and the second virtual microphone comprises a second virtual interface receiving and distributing a duplicated output of the microphone (Abstract, Fig. 2).  
As per claim 6, Lawrence does not disclose, but Li discloses, wherein the first voice assistant module and the second voice assistant module each communicate with the first virtual microphone and the second virtual microphone (Abstract). 

As per claim 7, Lawrence discloses, further comprising deactivating the second voice assistant module upon extracting the first keyword (paragraph 0010, particular key phrase activating particular assistant, inherently other assistants remain deactivating). 
 
As per claim 8, Lawrence discloses, further comprising deactivating the first voice assistant module upon extracting the second keyword (paragraph 0010, particular key phrase activating particular assistant, inherently other assistants remain deactivating).  

As per claim 9, Lawrence discloses, wherein the first keyword is different from the second keyword (Paragraph 0010).  

As per claim 10, Lawrence discloses, wherein the computer implemented operating system is provided in a home appliance (Paragraph 0008).

As per claim 11, Lawrence discloses, computing system comprising: 
at least one processor (Paragraph 0024); 
a microphone in communication with the at least one processor (Paragraph 0010); 
a first voice assistant module connected to the at least one processor (Paragraph 0010); 
a second voice assistant module connected to the at least one processor (Paragraph 0010). 
Lawrence does not explicitly disclose, but Li discloses, splitting module in communication with the microphone and each of the first and second voice assistant modules (Fig. 2).
Lawrence disclose, at least one tangible, non-transitory computer-readable medium that stores instructions that, when executed by the at least one processor, cause the at least one processor to perform operations (Paragraph 0024), the operations comprising: 
receiving, via the microphone (Paragraph 0010), 
a voice input (Paragraph 0010). 
Lawrence does not disclose, but Li discloses, splitting, via the splitting module, the voice input into a plurality of voice input copies, each of the plurality of voice input copies being identical to the voice input (Abstract, Fig. 2); 
transmitting a first voice input copy of the plurality of voice input copies via a first virtual microphone to the first voice assistant module (Abstract, Fig. 2); 
transmitting a second voice input copy of the plurality of voice input copies via a second virtual microphone to the second voice assistant module (Abstract, Fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lawrence by including a first and a second virtual microphone, and wherein the microphone simultaneously sends the voice input to both the first virtual microphone and the second virtual microphone as taught by Li for the advantage of the method in hardware abstraction layer simulating the plurality of virtual microphones, each virtual microphone share a single physical microphone data, the purpose of realizing multipole application programs simultaneously using one microphone, overcome the limitation of hardware (Abstract).
Lawrence disclose, activating the first voice assistant module when the voice input comprises a first keyword (Paragraph 0010); and 
activating the second voice assistant module when the voice input comprises a second keyword (Paragraph 0010).

As per claims 12-20, they are analyzed and thus rejected for the same reasons set forth in the rejection of claims 2-10, because corresponding claims have similar limitations. 





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
November 8, 2022	

/ABUL K AZAD/Primary Examiner, Art Unit 2656